TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED MARCH 4, 2021



                                     NO. 03-20-00586-CV


                                        R. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




          APPEAL FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  DISMISSED -- OPINION BY JUSTICE BAKER




This is an appeal from the order of termination issued by the trial court. The trial court has

granted a motion for a new trial. Having reviewed the record, the Court agrees that the appeal

should be dismissed as moot. Therefore, the Court dismisses the appeal. Because appellant is

indigent and unable to pay costs, no adjudication of costs is made.